Citation Nr: 1712251	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO. 08-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right eye disability.

2. Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected disability.

3. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, March 2014, and most recently in January 2016, the Board remanded the claims for further development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran's right eye visual acuity was noted as being decreased on entrance into service; therefore the Veteran is not presumed sound as to any visual acuity defect in the right eye.

2. The Veteran's right eye disability was not incurred in service, not worsened or aggravated beyond natural progression by service, and it is not otherwise related to active service.

3. The Veteran has a current bilateral hip degenerative arthritis disability.

4. Symptoms of bilateral hip degenerative arthritis were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service discharge.

5. The Veteran's bilateral hip degenerative arthritis is not etiologically related to active duty service and it is not caused or aggravated by a service-connected disability.

6. The Veteran has a current right knee degenerative arthritis disability.

7. Symptoms of right knee degenerative arthritis were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

8. The Veteran's right knee degenerative arthritis is not etiologically related to active duty service and it is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right eye disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for a bilateral hip disability, to include as secondary to status post bilateral total hip replacement, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3. The criteria for service connection for a right knee disability, to include as secondary to a bilateral hip disability, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). The June 2012, April 2014, April 2016, and June 2016 VA examination reports and December 2012 and September 2016 addendum VA medical opinions collectively provided clear explanations in support of the examiners's opinions and findings. See Monzingo, 26 Vet. App. at 107 (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The VA examination and opinions are responsive to the January 2016 Board remand directives and are adequate to decide the Veteran's claims on appeal. See Barr, 21 Vet. App. at 311.

VA has satisfied its duties to notify and assist, and the Board may proceed with appellate review.

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Arthritis is a chronic condition listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Right Eye

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). The presumption is rebutted where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111, 1137.

The VA Office of General Counsel and the appellate courts have issued clarifying precedent decisions regarding application of the presumption of sound condition upon entry into service. Under this guidance, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. A veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The law further provides that, if a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service incurrence for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder. Paulson v. Brown, 7 Vet. App. 466, 468 (1995). In this type of case, the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 apply. Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F.3d at 1096.

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.306(b), providing that aggravation may not be conceded unless the pre-existing condition increased in severity during service, are not inconsistent with 38 U.S.C.A. § 1111. 38 C.F.R. § 3.306(b) properly implements 38 U.S.C.A. § 1153, which provides that a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service. The requirement of an increase in disability in 38 C.F.R. § 3.306(b) applies only to determinations concerning the presumption of aggravation under 38 U.S.C.A. § 1153 and does not apply to determinations concerning the presumption of sound condition under 38 U.S.C.A. § 1111 which requires VA to bear the burden of showing the absence of aggravation. VAOPGCPREC 3-2003; see also Wagner, 370 F.3d 1089.

The Veteran contends that his right eye disability was not noted at enlistment.

The Veteran's April 1980 entrance examination reflects that his distance vision was 20/100 in the right eye. A measurement for near vision was not reported. Vision in the left eye was 20/20. Although the entrance examination revealed normal bodily systems, including the eyes in general, the Veteran was assigned a "2" rating assessing eyes under the PULHES profile system showing impairment to the eyes. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H"); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)). The Veteran was assigned a Physical Category of "B." The accompanying Report of Medical History showed distance vision in the right eye of 20/70 and near vision of 20/80. 

The Veteran's right eye visual acuity was noted as being decreased on entrance examination as discussed above, therefore, the Veteran is not presumed sound as to any visual acuity defect in the right eye and the Veteran cannot bring a claim for service incurrence for such disability. See Paulson, 7 Vet. App. at 468. Regardless, the Veteran has not asserted that his right eye disability was incurred in-service. 

While the Veteran's right eye visual acuity was noted on entrance and therefore a preexisting disability, the Board also finds that service treatment records clearly and unmistakably establish that the Veteran's right eye disability existed prior to service. Service treatment records indicate that the Veteran's right eye disability arises from an incident where the Veteran was shot in the right eye with a pellet gun prior to service. March 1985 and September 1987 service treatment records indicate that when the Veteran was 16 years old, he was hit in the right eye with a ball bullet (BB) from a pellet gun in 1977, approximately three years prior to service. The March 1985 record notes that the Veteran complained of a decrease in distance visual acuity and near visual acuity in the right eye since the pellet gun incident seven years prior. Service treatment records reflect that distance vision was noted to be 20/100 and near vision was 20/100 for the right eye during a June 1985 examination. The Veteran's distance visual acuity was 20/400 and near eye visual acuity was 20/200-1 for the right eye in September 1987. 

A Physical Profile from a January 1988 service treatment record shows that the Veteran's vision did not correct in the right eye with the best vision in the right eye being 20/300. The record noted that the Veteran had to use his left eye to fire weapons and sight instruments. The Veteran was assigned a "P2" rating assessing eyes under the PULHES profile system. See Odiorne 3 Vet. App. at 457. A March 1990 service treatment record also reflects that the Veteran was hit in the right eye by a pellet gun and shows his distance vision acuity at 20/200 and near distance acuity at 20/40 for the right eye. 

The Veteran's July 1992 separation examination revealed normal bodily systems, including the eyes in general, and indicates a history of eye trauma and that there was not a recent optometric examination. The accompanying July 1992 Report of Medical History indicates that the Veteran's vision in the right eye was bad due to injury. Right eye penetrating trauma resulting in retinal partial tear was noted. The Veteran's service treatment records reveal that the Veteran's right eye disability was caused from being hit in the right eye with a BB from a pellet gun three years prior to service in 1977. Accordingly, the Veteran's service treatment records clearly and unmistakably establish the Veteran's right eye disability manifested prior to entering service. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (clear and unmistakable evidence is an onerous evidentiary standard, requiring that the preexistence of a condition be undebatable).

The Board has considered whether the Veteran's preexisting right eye disability including the decreased visual acuity was aggravated by active service. In the June 2012 VA examination report, the examiner, a licensed optometrist, stated that the Veteran had a history of trauma to the right eye, specifically, the Veteran was shot in the right eye with a pellet gun at age 16. The Veteran stated that his vision had been poor in the right eye since the incident and that he had to rely more on his left eye. The Veteran stated that his right eye vision had been very stable the year since the injury occurred. The report indicates that the Veteran is not currently being treated for the right eye condition. Pigmented scars were noted centrally on the macula. The VA examiner opined that the right eye disability was not permanently aggravated during service. The VA examiner mentioned the Veteran's long history of right eye trauma, being hit in the eye with a BB from a pellet gun during his teen years and explained that during service the Veteran had vision in the 20/200 range and at the time of the June 2012 VA examination, his vision was about the same as it was in service, "perhaps slightly worse." The examiner attributed the Veteran's poor visual acuity to central retinal tissues which were damaged at the time of the BB incident. Further, the examiner explained that over time, mild cataract formation had occurred which is consistent with and expected in cases of ocular trauma. The cataract minimally impacted the Veteran's vision but the primary reason for his poor right eye vision was the retinal damage sustained from the BB pellet according to the examiner. 

In the April 2014 VA examination report, the examiner noted that the Veteran was 16 years old when a BB pellet hit him in the superolateral orbital rim of the right eye. The Veteran stated that his family doctor determined that there was no penetration or perforation of the skull, orbital, or right eye. No sutures were required and no follow up care was recommended at the time by his family doctor. The Veteran stated that "straight ahead vision" of his right eye had been poor since the incident and that his doctor said that his vision would "clear up." The Veteran indicated that the defective vision of his right eye had not changed since the original injury and that a VA physician told him in 2013 that nothing could be done to improve his right eye. The Veteran denied binocular or monocular diplopia and stated that despite having to look to one side of an object it would still not be clear in the right eye. The report notes that the Veteran had a centrally located scotoma, retinopathy, and maculopathy in the right eye. Preoperative cataracts were noted in both eyes. The VA examiner stated in determining whether there was a change in the Veteran's peripheral visual field resulting from aggravation while in service, it was necessary to be able to compare recent visual field studies with any that may have been performed while the Veteran was in service. It was noted that neither current nor previous visual field studies were available for the VA examiner's review and that without the visual field studies for comparison, any opinion offered regarding whether loss of visual field in the right eye was aggravated as a result of the Veteran's service would be speculative.

The December 2014 VA addendum opinion notes that the April 2014 VA vision examination failed to provide the Goldmann visual field chart cited in the March 2014 Board remand directives. The examiner noted that Goldmann visual field studies were not available during the time of the April 2014 VA examination report and that completed Goldmann charts must be included with the examination report. The examiner noted that the Veteran did not have diplopia, and therefore no diplopia notations were appropriate.

During the June 2016 VA vision examination, the Veteran stated that he lost his vision in the right eye at age 16 due to a BB from a pellet gun that hit him in the right eye. He indicated that he was accepted into military service without an evaluation of his right eye condition and was told by "the military doctor" that his vision in the right eye was 20/300 and was uncorrectable and that his left eye had 20/20 vision. The Veteran stated that he learned to use his left eye when using firearms. Further, the Veteran stated that his right eye vision had not changed since the original injury to the right eye from the BB gunshot. The VA examiner noted that based on the Veteran's ocular history, the right eye disability occurred before he was in service, at age 16, and after a review of the Veteran's file, he found that the Veteran was examined by the optometry service while in service and was noted to have extensive old commotio retinae scarring and macular scarring of the right eye. The VA examiner specifically cited to a note by the chief of surgery dated January 1988 stating that the Veteran "must use the left eye to fire weapons and sighting instruments. No duty requiring binocular vision." The examiner found no note of record disqualifying the Veteran from military service on the basis of his right eye disability. The VA examiner opined that there was no definitive evidence in the claims file or the Veteran's statements that his right eye disability had been aggravated by his service or that he had an eye disorder unrelated to his impaired visual acuity that was at least as likely as not directly related to service. The Veteran's severely impaired vision in his right eye was attributed to his peripheral commotio retinae and macular scarring of the right eye. The VA examiner noted that while there was not a recent Humphrey visual field study with Goldmann parameters available for review, in his opinion, based on his clinical experience, a review of the Veteran's file, and the Veteran's statements, there was no increase in symptomology during service. The examiner explained that he was unable to opine without speculation as to whether it was at least as likely or not that there had been any visual field defects not associated with the impaired visual acuity of the right eye which incurred during service or from an event or injury in service. However, the examiner opined that the Veteran's own statements of his right eye vision "not having changed since the original injury" is suggestive of the stability of the impaired vision in the right eye.

In a September 2016 VA addendum opinion, the VA examiner opined that the right eye disorder was less likely than not incurred in or caused by in-service injury. He explained that it was necessary to compare recent visual field studies with any studies that may have been performed in service or before and after the Veteran's right eye injury to establish whether or not there had been any change in the Veteran's visual field from either direct service-connection or aggravation while in service. The examiner stated that there were no old visual field studies available for comparison with the Humphrey visual field with Goldmann parameters study performed in June 2016. The study revealed generalized peripheral vision constriction in the right eye greater than the left eye. There was also an apparent inferior nasal sept defect in the left eye. The examiner indicated that since there was not a previous study to compare with the June 2016 study, that he could only offer a speculative opinion regarding any loss of visual field in the right eye with regard to any direct service-connection or aggravation that may have occurred while the Veteran was in service. The examiner stated that although it was speculative, it is reasonable to opine, based on the Veteran's statements that his defective vision in the right eye never cleared up nor had it changed subsequent to the original injury that occurred when he was 16 years old, that the Veteran's visual acuity and peripheral vision condition was less likely than not incurred in or caused by the an in-service injury. 

The June 2012, April 2014, and June 2016 VA examination reports and the December 2014 and September 2016 VA addendum opinions provide competent and probative evidence that weigh against the Veteran's claim because the VA examiners collectively provided a medical opinion supported by well-reasoned rationale after having reviewed the claims file, interviewed the Veteran, and performed appropriate examinations. Monzingo, 26 Vet. App. at 105-06. 

The VA examiners indicated that the Veteran's right eye disability had its onset following being shot in the right eye with a BB from a pellet gun prior to service in 1977 and noted that the Veteran's vision in his right eye was about the same as it was in service. The VA examiners also indicated that comparisons between visual field studies from when the Veteran was in service and recent times were necessary to provide an opinion that is beyond speculation as to aggravation during service. 

In the June 2012 VA examination report, the examiner cited the Veteran's statement that his right eye vision had been very stable the year since the injury occurred. During the April 2014 VA examination, the Veteran stated that despite being told following the injury by his family doctor that his vision would "clear up," the defective vision of his right eye had not changed since the original injury. The December 2014 VA examiner indicated that Goldmann visual field studies were not provided in the previous examination and that they must be included with the examination reports.

The June 2016 VA examiner opined that the Veteran's own statements of his right eye vision "not having changed since the original injury" is suggestive of the stability of the impaired vision in the right eye. The September 2016 VA examiner reviewed the Goldmann visual field studies afforded to the Veteran in July 2016 and opined based on the Veteran's statements that his defective vision in the right eye never cleared up nor had it changed subsequent to the original injury that occurred when he was 16 years old that the Veteran's visual acuity and peripheral vision condition is less likely than not incurred in or caused by the an in-service injury. The September 2016 VA examiner provided an opinion that was speculative but explained that the Veteran's recent Goldmann visual field study from July 2016 was reviewed but that there were no older studies available for comparison and therefore he had based his opinion on his clinical experience, a review of the Veteran's file and the Veteran's own statements, which did not support that the right eye injury was aggravated in-service. The examiner addressed each of the questions noted in the Board's remand with sufficient rationale. Some of the opinions could not be provided without resorting to speculation; however, the examiner provided a reason for this finding, therefore, this does not undermine the probative value of the opinion. See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation."). The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability. See also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative"). 

The Board has also considered lay statements from the Veteran. In a November 2015 statement, through his representative, the Veteran contended that his right eye disability was not noted at enlistment and that refractive weakness is a separate matter from the restricted field of vision or amblyopia, or the cataracts. The Veteran's right eye visual acuity was noted upon enlistment as discussed above. The VA examiners addressed the cause and onset of the Veteran's right eye disability, including in June 2012 when the VA examiner attributed the Veteran's poor visual acuity to central retinal tissues, which were damaged at the time of 1977 BB incident, and explained that over time mild cataract formation had occurred which was consistent with and expected in cases of ocular trauma. Additionally, the VA examiner stated that the cataract minimally impacted the Veteran's vision and that the primary reason for his poor right eye vision was the retinal damage sustained from the BB pellet.

In the November 2015 statement, the Veteran also stated that he was not afforded a Goldmann vision field test following repeated Board remands. The Veteran was afforded a Goldmann vision field test in July 2016 and the September 2016 VA examiner reviewed the Goldmann field test in the examination report. In February 2017, through a statement from his representative, the Veteran stated that he had no additional arguments regarding the right eye disability. The record does not support a finding of another injury or event to the right eye or an increase while in service to the preexisting right eye disability. The Veteran has not provided evidence to establish that the right eye disability was aggravated during service.  Thus, the only competent evidence of record is against the Veteran's claim.  Accordingly, the evidence shows Veteran's right eye disability existed prior to service and was not aggravated by service.

The preponderance of the evidence is against the claim of service connection for a right eye disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Hip

The Veteran contends that his bilateral hip disability is due to the "wear and tear" while in-service, to include as secondary to a service-connected disability. The Veteran currently has a bilateral hip disability. A June 2003 Private medical record indicates that the Veteran was diagnosed with left hip degenerative arthritis. A private medical record from September 2004 shows that the Veteran was diagnosed with moderate arthritis of the right hip which was asymptomatic. The Veteran had a left total hip arthroplasty (replacement) surgery in October 2004 and a right total hip arthroplasty surgery in February 2007 according to private medical records. Following the June 2012 VA examination, bilateral hip strains were identified along with degenerative joint disease (DJD). During the April 2016 VA examination for hip and thigh conditions, the Veteran reported daily bilateral "groin and hip pain," aggravated by activity, prolonged walking or standing. Accordingly, the first prong of service connection is met. 

After a review of the Veteran's service treatment records, there is no indication that the Veteran complained of or was treated for a hip disability during service. During the June 2012 VA examination, the Veteran stated that while stationed in Germany in 1984, his back started to hurt and became worse after he returned to the United States and started Air Assault training. The Veteran contended that both of his hips started to hurt around the same time as his back around 1984 but stated that there was not a discrete injury to either the back or his hips, just "wear and tear." The Veteran's July 1992 service separation examination revealed normal bodily systems, except for head, face, neck, and scalp and skin lymphatics. The Veteran's upper extremities, lower extremities, spine and other musculoskeletal systems were normal. Furthermore, the Veteran was assigned a "1" rating assessing the upper and lower extremities under the PULHES profile system, indicating that the Veteran's upper and lower extremities were in a high level of fitness. See Odiorne, 3 Vet. App. at 457. The accompanying July 1992 Report of Medical history indicates that the Veteran did not report a medical history of swollen or painful joints, broken bones, arthritis, rheumatism, or bursitis, and no bone or joint deformity. The Veteran wrote that his "lower back pains, come and go." At the June 2012 VA examination, the Veteran asserted back pain and hip pain that started while in service, however, service treatment records only document back pain in service, which the Veteran specifically reported in the Report of Medical History he completed right before service discharge. 

The first instance when the Veteran complained of symptoms on the lower extremities comes in a December 1982 service treatment record. The Veteran complained of left ankle pain and tenderness located over the left proximal tendon of the semitendinosus muscle. An August 1987 service treatment record indicates that the Veteran sprained his right ankle when it was twisted invertedly. A June 1989 service treatment record indicates that the Veteran complained of left knee pain and right ankle pain. The Veteran stated that his left knee hit the floor after he tripped over something. He also had swelling of the right ankle from the same trip-and-fall accident. There is no indication in the service treatment records that the Veteran's hips were affected by the by the lower extremity symptoms the Veteran experienced in service including the June 1989 trip-and-fall accident.

The Veteran was first diagnosed with a hip disability in June 2003. A private medical record reflects that the Veteran complained of pain in the left groin that radiated down to the left knee which had been present for over a year. The Veteran stated that there was no specific injury or inciting event and that his symptoms were worse with weight bearing. An x-ray examination revealed bone-on-bone deformity of the left hip and he was diagnosed with left hip degenerative arthritis. In an October 2003 private medical record, the physician noted that the Veteran had severe arthritis of his left hip with referred pain into the left knee and moderate arthritis of the right hip, which was asymptomatic at the time. Complaints of unrelated back, knee, and ankle pain were noted in service, however, given the lack of complaints or symptoms of a hip disability in service and the Veteran's initial complaint and diagnosis of hip pain and left hip degenerative arthritis approximately 11 years after separation from service, the Board finds that the Veteran's bilateral hip disability, including arthritis, did not manifest to a degree of 10 percent disabling or more within one year from his June 1992 separation from service. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309. Therefore, a hip disability was not shown during service and there is no evidence of any continuity of related symptomatology after service.

The Veteran does not meet the presumption of service connection based on chronicity and during the July 2012 VA examination he stated that there is not a discrete injury that caused his bilateral hip disability and attributed it to "wear and tear." The Board finds that service connection for a bilateral hip disability is not warranted because the medical evidence of record does not establish the required nexus between the disability and the Veteran's military service, including any "wear and tear" over the Veteran's 12 years of service.

The June 2012 VA examination report indicates that the Veteran was diagnosed with bilateral hip strains and DJD and that he had status-post bilateral hip replacements. The Veteran stated that both hips started hurting around the same time around 1984 but stated that he did not have a discrete injury to either of the hips. The Veteran attributed the pain to "wear and tear" from his military service. The Veteran stated that he never sought treatment for his hips while in service and that the pain in the hips became so bad that he had to have a replacement of the left hip in 2004 and the right hip in 2007.

In a December 2012 VA addendum opinion, the VA examiner opined that the Veteran's bilateral hip disability was less likely than not incurred in or caused by the Veteran's military service. The examiner explained that the Veteran had a relatively benign examination of his hips and normal, age appropriate radiographs of his hips.

In the April 2014 VA examination report, the VA examiner noted that the Veteran was not treated for any significant hip conditions in service and that he underwent total hip arthroplasty of the left hip in 2004 and right hip in 2007 with revision arthroplasty in 2012. The Veteran complained about daily bilateral groin pain aggravated by increased activity and ambulated with a cane for stability. The examiner opined that the Veteran's bilateral hip DJD is not related to status post bilateral total hip arthroplasties and specifically indicated that there was no evidence of complication. The examiner indicated that the June 1989 trip-and-fall incident did not cause the Veteran's bilateral hip disability. He explained that a trip-and-fall does not cause osteochondroma. He elaborated that an osteochondroma is a benign cartilage-capped osseous lesion that often first presents during adolescence and is not known to occur secondary to a trip-and-fall. The examiner indicated that he found no objective evidence in the records to suggest that the Veteran had any hip DJD secondary to service or the trip-and-fall accident in June 1989. The examiner stated that the bilateral nature of the Veteran's hip condition indicates that DJD is much more likely secondary to genetic predisposition and age-related hip cartilage changes.

In the April 2016 VA examination report, the VA examiner opined that the Veteran's hip condition was less likely than not incurred in or caused by service and is more likely possibly caused by genetic predisposition or other lifestyle factors including activities since active duty. The examiner indicated that he carefully reviewed the history and medical records including service treatment records and found a lack of sufficient evidence regarding evaluation, diagnosis, or treatment of a hip condition during active duty, and therefore an opinion offered would be mere speculation. The examiner explained that the severity of the hip condition and lack of specific trauma or injury would reflect genetic predisposition as a cause, which had been indicated by orthopedic consultations. The history of the Veteran's hip condition was noted in the report, reflecting the Veteran's total hip replacements of the left hip in 2004 and the right in 2007 with a revision in 2012. 

The June 2012, April 2014, and April 2016 VA medical opinion collectively provide competent and probative evidence that weigh against the Veteran's claim because the VA examiner provided a medical opinion supported by well-reasoned rationale after he reviewed the claims file, interviewed the Veteran, and performed an appropriate examination. The December 2012 VA examiner also provided competent and probative evidence in an addendum opinion that weighs against the Veteran's claim following a review of the file including the June 2012 VA examination report and relevant x-ray imaging studies. Monzingo, 26 Vet. App. at 105-06. 

The Board has also considered the lay evidence in the record. In November 2015 and February 2017 statements through his representative, the Veteran asserted that his bilateral hip arthritis was due to 12 years in the Army in two physically demanding MOS's, which put a great deal of use and potential over use of the major joints. The Veteran's Certificate of Release or Discharge from Active Duty (DD-214) indicates that he was a track vehicle repairman for three years and five months and a Calvary scout for 11 years and 11 months. When providing their opinions, the VA examiners reviewed the Veteran's military personnel and medical files, which include the Veteran's DD-214 indicating the Veteran's MOS. The April 2016 VA examiner specifically opined that the severity of the Veteran's hip disability and the lack trauma or injury would reflect genetic predisposition.

Also, in the November 2015 statement, the Veteran stated that he had too many arthritic problems in his early fifties to be normal and that the joints affected were all weight bearing joints. The Veteran asserted that normal aging did not involve hip replacements at age 53. Further, he stated that his post-service work and recreation did not appear to be particularly physical. The Veteran also referenced a medical record that noted "family history: non-contributory." The Veteran's reference is to an October 2004 private medial record for preoperative counseling, history, and physical examination for his left total hip arthroplasty. The Veteran's private medical records, including the October 2004 record above, do not indicate that the physician reviewed the Veteran's service treatment records and do not elaborate further on the referenced line or provide an etiology opinion on the Veteran's bilateral hip disability. The December 2012 VA examiner explained that the Veteran had a relatively benign examination of his hips and normal, age appropriate radiographs of his hips. Further the April 2014 VA examiner stated that the bilateral nature of the Veteran's hip condition indicates that DJD is much more likely secondary to genetic predisposition and age-related hip cartilage changes. 

In a November 2015 statement, the Veteran also submitted research showing that "smoking appears not to be a significant factor in osteoarthritis." The VA examiners have not attributed the Veteran's osteoarthritis to his smoking. In a February 2017 statement, the Veteran asserted that notwithstanding a speculative medical opinion, the record is in support of his claim. The April 2016 VA examiner properly addressed Board's January 2016 remand directives with rationale and provided a probable alternative etiology given the severity of the Veteran's bilateral hip disability. An opinion could not be provided without resorting to speculation; however, this does not undermine the probative value of the opinion because the examiner provided a reason for this finding. See Jones, 23 Vet. App. at 391.

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. The Veteran is competent to report symptoms, such as pain, that he may have experienced at any time. See Layno, 6 Vet. App. 223, 225. The Veteran has attempted to establish a nexus through his own lay assertions that his bilateral hip disability is caused by "wear and tear" he experienced during years in service, however, the Veteran is not competent to offer opinions as to the etiology of his right hip and leg disability. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Hip disabilities require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and "wear and tear" from service. 

The Board has considered evidence that showed that he did not have a bilateral hip disability including degenerative arthritis until 11 years after service. The Veteran has not offered probative and competent medical evidence to support his assertions on medical etiology. The Board finds that the Veteran's bilateral hip disability did not manifest in service, and that it is not etiologically related to his active duty military service. Accordingly, service connection for a bilateral hip disability on a direct basis is not warranted.

The Board has also considered service connection for the bilateral hip disability as secondary to a service-connected disability. The Veteran has service-connected disabilities of degenerative disc disease of the lumbar spine, left knee degenerative arthritis, left lower extremity radiculopathy, right lower extremity radiculopathy, and right heel spurs. There is no competent evidence that a service-connected disability has caused or aggravated the Veteran's bilateral hip disability.  Therefore, service connection on a secondary basis is not warranted. 38 C.F.R. § 3.310. 

The preponderance of the evidence is against the claim of service connection for a bilateral hip disability, to include as secondary to a service-connected disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Knee

The Veteran contends that his right knee disability is due to the "wear and tear" while in-service, to include as secondary to a service-connected disability.

The Veteran has a current right knee disability. Following the June 2012 VA examination, the Veteran was diagnosed with bilateral knee sprains. The Veteran was diagnosed with degenerative arthritis of the bilateral knees following x-ray imaging studies of the knees during the December 2014 VA examination. The first element of service connection is met.

According to service treatment records, the Veteran invertedly twisted his right ankle in August 1987 while in service. In June 1989, the Veteran had a trip-and-fall accident. Service treatment records from June 1989 indicate that the Veteran's left knee hit the floor after he tripped over an object. 

During the June 2012 VA examination, the Veteran stated that in 1982 while stationed in Fort Hood, Texas, he noticed right foot and ankle pain. He stated that soon afterward, he noticed pain in the left foot and ankle. The Veteran asserted that the continued to get worse in service, especially with activity, and stated that he was subsequently diagnosed with a bone spur in his right ankle. The Veteran contended that around 1986 both of his knees started to hurt with pain in the left side greater than the right side. The Veteran denied any discrete injury, just an "insidious onset" of bilateral knee pain. The Veteran stated that he did go to the "aide station" and received Motrin and was told to "ice" his knees. 

In a February 2017 statement, the Veteran stated that he served on active duty for over 12 years in occupational specialties, which placed a great deal of use and potential over use of the major joints. He further explained that he was diagnosed with bilateral knee conditions at the same time and his symptoms progressed in the same way.

After a review of the Veteran's service treatment records, there is no indication that the Veteran complained of or was treated for a right knee pain/disability during service. The Veteran's July 1992 service separation examination revealed normal bodily systems, except for head, face, neck, and scalp and skin lymphatics. The Veteran's upper extremities, lower extremities, spine and other musculoskeletal systems were normal. Furthermore, the Veteran was assigned a "1" rating assessing the upper and lower extremities under the PULHES profile system, indicating that the Veteran's upper and lower extremities were in a high level of fitness. See Odiorne, 3 Vet. App. at 457. The accompanying July 1992 Report of Medical history indicates that the Veteran denied having a history of swollen or painful joints, loss of finger or toes, cramps in the legs, foot trouble, broken bones, arthritis, rheumatism, or bursitis, bone or joint deformity, or "'Trick' or locked knee."

The first instance when the Veteran complained of symptoms involving the lower extremities comes in a December 1982 service treatment record. The Veteran complained of left ankle pain and tenderness located over the left proximal tendon of the semitendinosus muscle. The Veteran's range of motion was "good" on examination without complaints of pain. The physician recommended hot soaks. In a March 1987 service treatment record, the Veteran complained of soreness in the right heel. Upon x-ray examination of the right heel, the physician indicated the presence of a right calcaneus spur. 

An August 1987 service treatment record indicates that the Veteran sprained his right ankle when it was twisted invertedly. X-ray imaging of the right ankle revealed soft tissue swelling at the lateral malleolus without fracture, subluxation or other bone abnormality. The physician's impression was no acute post traumatic change and noted an inferior calcaneal spur. 

A June 1989 service treatment record indicates that the Veteran complained of left knee pain and right ankle pain. The Veteran stated that his left knee hit the floor after he tripped over something. He also had swelling of the right ankle from the same trip-and-fall accident. The physician indicated that the Veteran's left knee range of motion was good and that there was right ankle pain upon palpation. The physician noted that the Veteran ambulated well and had a two inch area of ecchymosis and tenderness and swelling of the right medial proximal tibial. There was a one inch area of mild selling and tenderness of the right medial malleolus. X-ray imaging revealed a right inferior calcaneal spur and a left medial tibial osteochondrona. 

In a September 1989 follow up doctor visit, the Veteran complained of occasional pain in the left knee. An examination of the knee was "entirely normal." The physician stated that the osteochondroma on the medial tibia was asymptomatic. The physician advised no treatment at the time and stated that with weight reduction, the Veteran's symptoms should decrease. Service treatment records are silent for complaints involving the right knee. There is no indication in the service treatment records that the Veteran's right knee affected by the other lower extremity symptoms experienced in service including the June 1989 trip-and-fall accident. 

In a September 2004 private medical record, the physician examined the Veteran's knee in his consultation for hip replacement surgery. The physician noted that the Veteran's left hip caused groin pain which radiated into the left knee. The Veteran's right knee was stiff but there was no pain during motion. The knee exam was benign. X-ray imaging of the knees revealed well maintained joint spaces and no bony abnormalities. 

In the June 2012 VA examination, the VA examiner assessed a bilateral knee sprain. The Veteran was first diagnosed with bilateral knee degenerative joint disease following x-ray imaging during the April 2014 VA examination. Complaints of unrelated back, left knee, and right ankle pain were noted in service, however, given the lack of complaints or symptoms of a right knee disability in service and the Veteran's initial complaint and diagnosis of right knee degenerative arthritis approximately 22 years after separation from service the Board finds that the Veteran's right knee disability, including arthritis, did not manifest to a degree of 10 percent disabling or more within one year from his June 1992 separation from service. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309. Therefore, a right knee disability was not shown during service and there is no evidence of any continuity of related symptomatology after service.

The Veteran does not meet the presumption of service connection based on chronicity and during the June 2012 VA examination the Veteran denied any discrete injury, just an "insidious onset" of bilateral knee pain. The Board finds that service connection for a right knee disability is not warranted because the medical evidence of record does not establish the required nexus between the disability and the Veteran's military service, including any "wear and tear" over the Veteran's 12 years of service.

In the June 2012 VA examination report, the VA examiner assessed bilateral knee sprains. The Veteran's range of motion was noted to be normal bilaterally. The Veteran stated that both of his knees started hurting in 1986 with the left knee worse than the right. The Veteran denied any discrete injury and indicated an "insidious onset" of bilateral knee pain.

In a December 2012 VA addendum opinion, the VA examiner opined that the Veteran's right knee disability was less likely than not incurred in or caused in-service. The examiner explained that although the Veteran had documentation of a right knee disability, the Veteran had a relatively benign examination of his knees. The Veteran had normal, age appropriate radiographs of his knees. 

During the April 2014 VA examination, the VA examiner diagnosed bilateral knee degenerative joint disease following x-ray imaging. Roughly bilaterally symmetric mild medial predominant degenerative changes were revealed upon x-ray imaging. There was mild joint space loss and very early, subtle osteophytosis. The posterior soft tissues of the knees were within normal limits. In the examination report, the examiner noted the diagnosis of a left tibial osteochondroma in service and the absence of any significant knee trauma in service. The examiner opined that the bilateral knee disability was less likely than not incurred in or caused by an in-service event. Specifically addressing the June 1989 trip-and-fall accident, the examiner explained that a trip-and-fall does not cause an osteochondroma. An osteochondroma is a benign cartilage-capped osseous lesion that often first appears during adolescence and it is not known to occur secondary to a trip-and-fall. Further, the examiner stated that bilateral knee DJD is not known to occur secondary to knee strains or sprains without knee effusion or known cartilage injury. The examiner opined that the bilateral nature of the knee DJD indicated that it was much more likely secondary to genetic predisposition and age-related knee cartilage changes.

During April 2016 VA examination, the Veteran reported continued bilateral knee pain which "comes and goes," occasional swelling in the left knee, and denied knee weakness. The examiner stated the Veteran's left knee disability is secondary to in-service activity. The examiner also opined that a review of the service treatment records revealed no evidence of a right knee injury, condition or treatment, therefore the Veteran's right knee condition is less likely to be caused by in-service activity.

The June 2012, April 2014, and April 2016 VA medical opinions collectively provide competent and probative evidence that weigh against the Veteran's claim because the VA examiner provided a medical opinion supported by well-reasoned rationale after he reviewed the claims file, interviewed the Veteran, and performed an appropriate examination. The December 2012 VA examiner also provided competent and probative evidence in an addendum opinion that weighs against the Veteran's claim following a review of the file including the June 2012 VA examination report. Monzingo, 26 Vet. App. at 105-06. 

The Board has also considered the lay evidence in the record. In a March 2012 statement through his representative, the Veteran contended generally that the right knee disability is due to the result of his military service. In November 2015 and February 2017 statements through his representative, the Veteran asserted that his right knee arthritis was due to 12 years in the Army in two physically demanding MOS's, which put a great deal of use and potential over use of the major joints. When providing their opinions, the VA examiners had access to the Veteran's military personnel and medical files, which includes the Veteran's DD-214 indicating the Veteran's MOS. The April 2014 VA examiner's opinion addressed this issue, the examiner stated that he did not find any objective evidence in the records to suggest that the Veteran's DJD is related to service including a trip-and-fall accident in 1989. The VA examiner explained that the bilateral nature of the Veteran's DJD is indicative that the disability is more likely attributable to genetic predisposition and age-related knee cartilage changes. 

In a November 2015 statement, the Veteran stated that he had too many arthritic problems in his early fifties to be normal and that the joints affected were all weight bearing joints. In the same statement, the Veteran also submitted research showing that "smoking appears not to be a significant factor in osteoarthritis." The December 2012 VA examiner explained that although the Veteran had documentation of a right knee disability, the Veteran had a relatively benign examination of his knees and normal, age appropriate radiographs of his knees. The April 2014 VA examiner indicated that the bilateral nature of the Veteran's DJD reflects that it is much more likely secondary to genetic predisposition and age-related knee cartilage changes. Further, the VA examiners have not attributed the Veteran's right knee osteoarthritis to his smoking. 

The Veteran is competent to report symptoms, such as pain, that he may have experienced at any time. See Layno, 6 Vet. App. 223, 225. However, the Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. The Veteran has attempted to establish a nexus through his own lay assertions that his right knee disability is caused by "wear and tear" that he experienced during years in service, however, the Veteran is not competent to offer opinions as to the etiology of his right knee disability. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Knee disabilities require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and "wear and tear" from service. 

The Board has considered evidence that showed that he did not have a right knee disability including degenerative arthritis until more than two decades after service. The Veteran has not offered probative and competent medical evidence to support his assertions on medical etiology. The Board finds that the Veteran's right knee disability did not manifest in service, and that it is not etiologically related to his active duty military service. Accordingly, service connection for a right knee disability on a direct basis is not warranted.

The Board has also considered service connection for the right knee disability as secondary to a service-connected disability. The Veteran has service-connected disabilities of degenerative disc disease of the lumbar spine, left knee degenerative arthritis, left lower extremity radiculopathy, right lower extremity radiculopathy, and right heel spurs. There is no competent evidence that a service-connected disability has caused or aggravated the Veteran's right knee disability.  Therefore, service connection on a secondary basis is not warranted. 38 C.F.R. § 3.310. 

The preponderance of the evidence is against the claim of service connection for a right knee disability, to include as secondary to a service-connected disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right eye disability is denied.

Service connection for a bilateral hip disability, to include as secondary to a service-connected disability, is denied.

Service connection for a right knee disability, to include as secondary to a service-connected disability, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


